Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
Applicant submitted a terminal disclaimer with regard to US Patent No. 10,917,540. Therefore, the previous rejection filed on 04/18/22 would be withdrawn.
Allowable Subject Matter
Claims 1- 9, 11-17, 19-21, 23-38 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses a communication apparatus in which “ performing predetermined communication with an external apparatus via the established first wireless connection in a state that the communication apparatus is operating as a slave apparatus based on the first wireless communication method, the predetermined communication being communication of communication information for performing communication based on the second wireless communication method; causing the communication apparatus to establish the second wireless connection after the predetermined communication with the external apparatus is performed via the first wireless connection; and controlling the communication apparatus, based on processing related to the second wireless connection, so that the first wireless connection is disconnected” which is allowable in combination with the other claimed limitations. 
As to claim 19, the present invention from the present application discloses a communication apparatus in which “performing predetermined communication with an external apparatus via the established first wireless connection in a state that the communication apparatus is operating as a slave apparatus based on the first wireless communication method, the predetermined communication being communication of communication information for performing communication based on the second wireless communication method; causing the communication apparatus to establish the second wireless connection after the predetermined communication with the external apparatus is performed via the first wireless connection; causing, in a state of not executing the predetermined operation, the communication apparatus to operate again in the state of executing the predetermined operation based on processing related to disconnecting the second wireless connection” which is allowable in combination with the other claimed limitations. 
The closest prior art such as , which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ohhira et al. (US Pub. No. 2018/0069726) discloses a communication device includes: a first communication unit that performs wireless communication through a first communication scheme; a second communication unit that performs wireless communication through a second communication scheme in a second communication range; and a connecting module configured to establish a communication connection that forms an external network. The second communication unit transmits setup information for establishing a communication line through the first communication scheme. The first communication unit performs wireless
communication through the first communication scheme with another communication device that has received the setup information. 
Okamura et al. (US P No. 2016/0241726) discloses an information processing apparatus which makes it possible to make communication settings with ease. A mobile terminal as the information processing apparatus includes a Bluetooth controller that causes a Bluetooth communication section to receive a packet, a CPU that generates a device list, based on the packet, a display section that displays the device list. 
Wada (US Pub. No. 2016/0198498) discloses a communication apparatus operable as an AP of a wireless LAN, the apparatus comprises a transmission unit configured to transmit to another apparatus an instruction for causing a connection to a wireless LAN that the AP creates; a reception unit configured to receive from the other apparatus, which received the instruction by communication in accordance with BLE (Bluetooth Low Energy), a notification indicating that it is possible to connect to the wireless LAN that the AP creates.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 25, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672